--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter referred to as “Agreement”) is made and
entered into effective as of October 1, 2011, 2011, by and between Peter
Grandich, (“Consultant”), and Enertopia Corp. (the “Company”).

R E C I T A L S :

WHEREAS, Consultant has knowledge in the areas of (i) finance and investment
markets (ii) and public and investor relations, and provides consulting services
regarding the same; and WHEREAS, Company is desirous of engaging Consultant to
provide such services on the terms and conditions contained herein: NOW
THEREFORE, in consideration of the mutual covenants, representations and
warranties contained herein, the parties hereto hereby agree as follows:

1. Consultant's Services/Authority. Consultant shall perform the services set
forth on Schedule 1 to this Agreement (the “Services”) for the Company. The
Consultant shall make available such time as it, in its reasonable discretion,
shall deem appropriate for the performance of its obligations under this
Agreement. The Company acknowledges that the Consultant shall also be entitled
to render services to others during the term hereof. Consultant shall have no
authority to execute contracts for or on behalf of the Company or otherwise to
bind the Company to any legal obligation.

2. Term. This Agreement shall have a term of twelve months from the effective
date hereof. Notwithstanding the foregoing, either party can terminate this
Agreement at any time by providing the other party with thirty days prior
written notice.

3. Consideration; Expenses. In consideration for the Services to be performed by
Consultant pursuant to this Agreement, the Company shall pay the Consultant a
consulting fee as follows:

(a) Cash. Immediately upon execution of the Agreement, the Company shall pay the
Consultant $7,500 (U.S.) for the first three months and subsequently, on the
first day of each and every successive month during the term of this Agreement,
shall pay the Consultant $2,500 (U.S.);

(b) Securities. In addition to the compensation set forth in Section 3(a), the
Company shall issue a total of 200,000 stock options fully vesting in one year
or less. To the extent any provision of this paragraph varies from or is
inconsistent with the Company’s Stock Option Plan, the provision of the Stock
Option Plan shall control.

(c) The Company shall reimburse the Consultant for all travel and other expenses
authorized, in advance, by the Company and reasonably incurred by the Consultant
in connection with providing the Services under this Agreement. Consultant shall
submit invoices for all expenses incurred in connection with the Services and
the Company shall pay the amounts due within fifteen (15) days of the receipt of
such invoices.

4. Independent Contractor Agreement. It is specifically agreed and understood
that in performing the Services, Consultant is acting as an independent
contractor and not as an agent or employee of the Company. Further, nothing
contained in this Agreement shall be construed to create the relationship of
principal and agent, partnership, joint venture or any other relationship
between the parties hereto other than the relationship of independent
contractors.

--------------------------------------------------------------------------------

5. Representations and Warranties of Consultant. Consultant represents and
warrants to the Company, and covenants with Company, as follows:

(a) Consultant is duly and validly organized and is validly existing and in good
standing under the laws of the State of New Jersey, and is duly qualified to
conduct business in each jurisdiction in which it engages in business;

(b) Consultant has all requisite power and authority, and all necessary
authorizations, approvals, licenses and orders required to enter into this
Agreement and to be bound by the terms thereof;

(c) There are no pending suits, actions, investigations or proceedings of any
kind, or current judgments, which might, individually or in the aggregate,
materially affect Consultant, its financial status or ability to carry on the
business contemplated hereunder;

(d) Consultant shall comply with all applicable provisions of the United States
federal and state securities laws and all rules and regulations thereunder, and
the securities laws and rules of all applicable Canadian securities regulatory
authorities and the Toronto Stock Exchange and Canadian National Stock Exchange
applicable to it in connection with the provision of the Services under this
Agreement;

(e) In providing the Services hereunder Consultant shall:

(i) refrain from making or giving representations as to the Company’s status,
projects or prospects not substantiated by the information and data provided and
disclosed to the Consultant by the Company or otherwise made available to the
public by the Company;

(ii) refrain from making any untrue statement of a material fact or from
omitting to state any material fact necessary in order to make a statement made
by the Consultant not misleading in light of the circumstances in which such
statement was made;

(iii) refrain from disclosing or utilizing in the carrying out of its
responsibilities hereunder any information provided to it upon a confidential
basis; provided, however, that such confidential information is clearly marked
as such at the time of disclosure or is accompanied by a statement that it is
confidential (confidential information that is disclosed orally shall be
identified as confidential at the time of disclosure and then summarized in
writing; such summary shall be marked as confidential and provided to the
Consultant within seven days after the oral disclosure).

(iv) act always in full compliance with the policies of the Toronto Stock
Exchange and the Canadian National Stock Exchange;

(v) refrain from releasing, distributing or disseminating any statements or
materials regarding the Company, its properties, projects and prospects unless:

(A) such statements or materials, and the information and data contained
therein, have been authorized for release, distribution or dissemination by the
Company’s President and/or Chief Executive Officer or its Chairman of the Board
of Directors; or

--------------------------------------------------------------------------------

(B) if such statements or materials contain geological information or data, such
statements or materials have been submitted for the review and approval of a
geologist or geoscientist being a Director or Officer of the Company and such
geologist or geoscientist has authorized the release, distribution or
dissemination of such statements or materials;

(vi) submit, entirely, to the supervisory authority of the Company’s President
and/or C.E.O. and comply, fully, with all directives of the President and/or
C.E.O. and work directly with the Company’s VP Corporate Communications.

(vii) always conduct itself, in providing the Services, in a proper and
businesslike manner;

(f) The Consultant shall immediately notify the Company upon learning of any
fact or the occurrence of any event, which would render any representation
hereunder untrue or constitute a violation of any warranty or covenant
hereunder.

6. Representations and Warranties of Company. Company represents and warrants to
the Consultant, and covenants with Consultant, as follows:

(a) Company is duly and validly organized and is validly existing and in good
standing under the laws of the State of Nevada, USA, and is duly qualified to
conduct business in each jurisdiction in which it engages in business;

(b) Company has all requisite power and authority, and all necessary
authorizations, approvals, licenses and orders required to enter into this
Agreement and to be bound by its terms. The consummation of such transactions
will not result in the breach of any terms, conditions or provisions of, or
constitute a default under, any indenture, agreement or other instrument to
which it is a party or to which it may be bound;

(c) There are no pending suits, actions, investigations or proceedings of any
kind, or current judgments, which might, individually or in the aggregate,
materially affect the Company, its financial status or ability to carry on its
business purpose;

(d) In connection with the Consultant’s engagement, the Company will furnish
Consultant with any information concerning the Company that Consultant deems
reasonable and appropriate and will provide Consultant with access to the
Company’s officers, directors, accountants, counsel and other advisors, and the
Company represents and warrants to Consultant that all such information
concerning the Company shall be true, complete, and accurate in all material
respects and will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing on the dates such information is
provided, not misleading, and the Company acknowledges and agrees that
Consultant will be using and relying upon such information supplied by the
Company and its officers, agent and others and upon any other publicly available
information concerning the Company without any independent investigation or
verification thereof or independent appraisal by Consultant of the Company or
its business, properties or other assets;

--------------------------------------------------------------------------------

(e) Company shall comply with all applicable provisions of the United States
federal and state securities laws and the securities laws and rules of all
applicable Canadian securities regulatory authorities and the Toronto Stock
Exchange and the Canadian National Stock Exchange;

(f) To provide to the Consultant, on a timely basis, and as soon as available,
all financial statements, press releases, material change reports, quarterly
reports of the Company and such other disclosure information and data as shall
truly, fully and accurately reflect the status and position of the Company;

(g) The Company, its Board of Directors and the geologist or geoscientist who is
a Director, shall conscientiously discharge their responsibilities respecting
the review and approval of statements and/or materials as described in paragraph
5(f);

(h) The President and/or C.E.O. of the Company shall conscientiously supervise
and monitor the activities, materials, statements and conduct of the Consultant,
to ensure full and continuing compliance with the policies of the Toronto Stock
Exchange and the Canadian National Stock Exchange, recognizing that the Board of
Directors is ultimately responsible for the activities, materials, statements
and conduct of the Consultant;

(i) The Company shall immediately notify the Consultant upon learning of any
fact or the occurrence of any event, which would render any representation
hereunder untrue or constitute a violation of any warranty or covenant
hereunder.

7. Confidentiality.

(a) The Consultant acknowledges and agrees that in the performance of its
obligations under this Agreement, it may obtain knowledge of Confidential
Information (as defined below) relating to the business and affairs of the
Company and/or its affiliated companies (the “Affiliated Companies”). The
Consultant shall not, without the prior written consent of the Company, either
during the term of this Agreement or any time thereafter:

(i) use or disclose any Confidential Information outside of the Company or the
Affiliated Companies;

(ii) except in undertaking the Services, remove or aid in the removal from the
premises of the Company or any of the Affiliated Companies any Confidential
Information or any property or material relating thereto; or

(iii) use the Confidential Information for any purpose other than in performing
the Services.

(b) The Consultant shall exercise a reasonable degree of care in safeguarding
the aforementioned Confidential Information against loss, theft, or other
inadvertent disclosure, and further agrees to take all reasonable steps
necessary to ensure the maintenance of confidentiality.

(c) Upon the termination of this Agreement, or upon the Company’s earlier
request, the Consultant shall promptly deliver to the Company all of the
Confidential Information that the Consultant may have in its possession or
control.

--------------------------------------------------------------------------------

(d) In this Agreement, “Confidential Information” shall mean any information or
knowledge including, without limitation, any document, materials, formula,
pattern, design, system, program, device, software, plan, process, know how,
research, discovery, strategy, method, idea, client list, marketing strategy or
employee compensation, or copies or adaptations thereof, that;

(i) relates to the business or affairs of the Company and/or the Affiliated
Companies;

(ii) is private or confidential in that it is not generally known or available
to the public; and

(iii) gives or would give the Company and/or the Affiliated Companies an
opportunity to obtain an advantage over competitors who do not know of or use
it.

(e) Confidential Information shall specifically not include anything that:

(i) is in or enters lawfully into the public domain other than as a result of a
disclosure by the Consultant;

(ii) becomes available to the Consultant on a non-confidential basis from a
source other than the Company, or any of its representatives, and that source
was not under any obligation of confidentiality; or

(iii) the Consultant is required to disclose pursuant to an order of a court of
competent jurisdiction or by the operation of law; provided that the Consultant
provides prompt prior written notice to the Company of such required disclosure
and of the action which is proposed to be taken in response. In such an event,
and only after the Consultant shall have made a reasonable effort to obtain a
protective order or other reliable assurance affording such information
confidential treatment at the sole cost of the Company, the Consultant shall
furnish only that portion of the Confidential Information which it is required
to disclose.

8. Special Relationship.

(a) The Consultant is in a special relationship with the Company as such term is
defined in applicable Canadian securities laws. The Consultant agrees on its own
behalf and on behalf of its directors, officers, employees and agents (the
“Consulting Group”) that the Consulting Group will not trade any securities of
the Company unless any material information or changes have first been released
to the public and secondly that in the event of termination of this Agreement
the Consulting Group will keep confidential such information until it is
publicly disclosed.

(b) Notwithstanding the generality of the foregoing, the Consulting Group will
ensure that any trading which the Consulting Group does in the Company’s
securities is done in compliance with all applicable securities laws. The
Consulting Group agrees that it will not compete with the Company by
endeavouring to directly or indirectly acquire any business or property
interests based upon information learned from the Company, which information
shall not include general know-how or information that is or becomes part of the
general knowledge in the public domain. The Consulting Group agrees to provide
to the Company all materials delivered to the Consulting Group in connection
with this Agreement and all materials prepared by the Consulting Group for the
Company in connection with this Agreement, upon termination hereof.

--------------------------------------------------------------------------------

9. Indemnification.

(a) Except as involves a breach by the Consultant of a representation, warranty
or covenant set out in paragraphs 5, 7 and 8 hereof, Company hereby agrees to
indemnify and hold harmless:

(i) the Consultant,

(ii) any entity directly or indirectly controlling, controlled by, or under
common control with, the Consultant (collectively “Consultant Affiliates”), and

(iii) the respective directors, officers, managers, members, stockholders, and
employees of the Consultant and Consultant Affiliates (individually,
“Indemnified Person” and, collectively, “Indemnified Persons”),

from and against all claims, liabilities, losses, damages, and expenses as
incurred (including reasonable legal fees and disbursements of counsel)
(collectively “Losses”) relating to or arising out of the subject matter of this
Agreement; Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or in tort or otherwise) to
Company or any person claiming through Company, including, without limitation,
its owners, parents, affiliates, security holders, or creditors, for any Losses
suffered by any such other person, relating to or arising out of the subject
matter of this Agreement, and further agrees that Consultant shall be reimbursed
for any expenses as incurred by any Indemnified Persons relating to the
foregoing; provided, however, that the foregoing indemnity and other obligations
of Company shall exclude such Losses as may arise from the willful misconduct of
the Indemnified Persons;

(b) Company acknowledges and agrees that any obligations hereunder shall be in
addition to any rights that any Indemnified Person may have at law or otherwise;

(c) The foregoing indemnification provisions of this Section 9 shall survive the
termination of this Agreement.

10. Duty of Cooperation. Each party shall cooperate fully and in good faith with
any reasonable request by the other party to respond to any regulatory
investigation or inquiry, or legal action related to any of the activities
contemplated by this Agreement and shall make its books and records available
during normal business hours. If either party requires or reasonably believes it
needs copies of any records of the other party to respond to any regulatory
investigation, inquiry or claim or suit from any individual or entity, the party
from whom the records are requested shall supply copies of such records in a
timely manner. Each party shall make its records reasonably available to any
regulatory authorities or in any judicial or arbitration proceeding involving
the other party if requested by such other party. In the foregoing
circumstances, the requesting party shall bear all reasonable costs involved
with copying and delivering such records.

11. Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provision was not
included.

--------------------------------------------------------------------------------

12. Governing Law. The Company acknowledges that the Services to be provided by
the Consultant shall be performed in and from the State of New Jersey. The
Company agrees that this Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of New
Jersey without regard to choice of law considerations; provided, however,
notwithstanding the foregoing, issues related to (i) the issuance of Securities
under Section 3(b), and (ii) the offer, sale and promotion of the Company’s
securities, shall be subject to (A) the applicable federal and state securities
laws of the United States, and (B) the applicable Canadian securities laws

13. Jurisdiction and Venue. Any action, suit or proceeding arising out of, under
or in connection with this Agreement shall be brought and determined in the
appropriate federal or state court in the State of New Jersey and in no other
forum. The parties irrevocably and unconditionally submit to the personal
jurisdiction of such courts and agree to take any and all future action
necessary to submit to the jurisdiction of such courts.

14. Amendments and Modifications. This Agreement may not be amended, changed,
modified or altered except in writing signed by both of the parties hereto, nor
may any rights of either of the parties be waived except in writing signed by
both parties.

15. Entire Agreement. This Agreement, including the attached Schedules which are
incorporated herein and made a part hereof, constitutes the entire agreement
between the parties and shall be deemed to supersede and cancel any other
agreements between the parties relating to the Services to be provided under
this Agreement. None of the prior and/or contemporaneous negotiations,
preliminary drafts, or prior versions of this Agreement leading up to its
execution and not set forth herein shall be construed to, or otherwise affect
the validity of this Agreement. Each party acknowledges that no representation,
inducement or condition not set forth herein has been made or relied upon by
either party.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

17. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

18. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted delivery, by facsimile delivery or, if mailed, postage
prepaid, by certified mail, return receipt requested, as follows:

Consultant: Peter Grandich   7 Carleton Drive   Freehold, NJ 07728   Email
peter@grandich.com


--------------------------------------------------------------------------------


The Company: Enertopia Corp   #205 – 171 Commercial Dr.   Kelowna, BC V1X 7W2  
Email bossbunka@gmail.com

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.

19. Attorney's Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to an award
by the court of reasonable attorney's fees, costs and expenses.

20. Assignment. This Agreement and the Services contemplated hereunder are
unique to the Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void.

21. Regulatory Approval. This Agreement may be subject to the approval of all
regulatory authorities having jurisdiction over the Company’s affairs,
specifically including the Securities and Exchange Commission, the British
Columbia Securities Commission, the Alberta Securities Commission and the
Ontario Securities Commission and the Toronto Stock Exchange and the Canadian
National Stock Exchange.

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
date first above written.

WITNESSES: Company   _______________________
                                                                                                                                   
By:     WITNESSES: Consultant   _______________________ 
                                                                                                                                   
By: Peter Grandich


--------------------------------------------------------------------------------

Schedule 1
to that certain
Consulting Agreement
by and between
Peter Grandich and
Enertopia Corp
Dated October 1, 2011

Schedule of Services

1-

The Consultant shall assist the Company with the development and implementation
of a public and investor relations and communications program in consultation
with the Company’s Board of Directors; and

 



2-

The Consultant shall engage in consultations with and provide ongoing assistance
to the Directors and Management of the Company respecting development and
enhancement of the Company’s public and market image and shall take such steps
and implement such plans as the Company’s Board of Directors may authorize,
following such consultation, to develop and enhance the Company’s market and
public image.

 



3-

Services include: strategic corporate planning advice, liaison with investment
bankers, and review of potential acquisitions and mergers.


--------------------------------------------------------------------------------